Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 5, 12, and 17 - 18 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US4657594(US’594).
Regarding claims 1-2, 5 and 12, US’594 discloses a composition comprising (1) a filler selected from the group consisting of calcium carbonate and calcium sulfate, (2) a non-leveling agent, (3) expanded perlite which has been treated with an amino-functional silicone compound to render said perlite water-insensitive and improving the joint compound to paper bond, said perlite being present in an amount of from about 3.5% to about 25% based on the dry weight of the composition, (4) a thickener, and (5) a binder ( table II and claim 5). Among the preferred binders is polyvinyl acetate. Other binders which may be utilized are polyvinyl alcohol, ethylenevinyl acetate co-polymer, vinylacrylic co-polymer, styrenebutadiene, other acrylic polymers, and starch (col. 3, lines 35-40). US’594 discloses that the preferred non-leveling agent is attapulgus clay. Other nonleveling agents are mixtures of amylopectin starch together with various modified clays in a ratio by weight of about 5:1(col. 3, lines 15-20). US’594 discloses that the thickeners are hydroxypropyl methylcellulose, methycellulose, hydroxyethylcellulose, hydroxyethyl methylcellulose, and sodium carboxymethylcellulose. The thickeners may be used alone or in combination with one another (col. 3, lines 27-33).
US’594 discloses that DC-108 is used. DC-108 is an aminosiloxane emulsion. The silicone chain contains methoxy functionality and amino functionality (read on alkoxy-modified alkylsilicone resin that comprises aminoalkyl-substituted polydimethylsiloxane). The material is manufactured and marketed by Dow-Corning. It is expected that the DC-108 contains the claimed (C2H6OSi)n considering the intended use 0f DC108. As for the coating properties, it has been held that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the alterative DC-108 containing the claimed (C2H6OSi)n, it has been held that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Furthermore US’594 discloses that Q2-7224 is used. It is trimethylsilylamodirethicone, and is manufactured and marketed by Dow-Corning. It has the claimed aminoalkyl-substituted polydimethylsiloxane structure. US’594 discloses that silicone wetting agent should be used in an amount of from about 0.025% to 2.5% based on perlite, dry weight (col.9, lines 20-23). The wetting agent can be SIlwetL-77, X-25139, X-25146, and X-25150 et al. Thus, it would have been obvious to one of ordinary skill in the art to use the Silwetl-77 with Q2-2774 motived by the fact that substituting one known wetting agent for another for the same purpose is known in the art. The mixture of the Q2-7724 and SILWETL-77 is read on the “an alkoxy-modified alkylsilicone resin that comprises an aminoalkyl-substituted polydimethylsiloxane, and wherein the polydimethylsiloxane has the formula (C2H60Si)n, wherein n is from 30 to 300”.
Furthermore, US’594 discloses that the perlite is treated with either a mixture of or a copolymer of an alkyl group-containing silane and an aminosilane, or with a copolymer of the two materials in the form of an amino-functional polysiloxane (col. 2, lines 54-57). The alkyl group-containing silanes utilized are methyltrimethoxysilane (col. 8, lines 31-32). The amino-functional polysiloxane can be Q2-2774. It is within the skill of the ordinary skill in the art to have the alkoxy and alkylamino substituted polydimethylsiloxane to modify the perlite since US’594 discloses that the perlite is treated with either a mixture of or a copolymer of an alkyl group-containing silane and an aminosilane, or with a copolymer of the two materials in the form of an amino-functional polysiloxane (col. 2, lines 54-57).
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
	Regarding claim 3, US’594 discloses that clays such as kaolinite may be used together with the primary fillers (col.3, lines 14-15). 
Regarding claims 4 and 17, US’594 discloses that a preferred non-leveling agent is attapulgus clay with a content of 0.5-7 wt% (table II and col. 3, lines 17-18).The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
	Regarding claim 18, the perlite is ground to a size finer than minus 200 mesh (col.4, lines 35-37).
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4657594 (US’594), in view of US6649721 (US’721).
 Regarding claims 7 - 11, US’594 discloses that additional ingredients which may be utilized in joint compounds are preservatives, wetting agents, defoamers, and plasticizers (col. 3, lines 40-45; table 1). The silicone wetting agent should be used in an amount of from about 0.025% to 2.5% based on perlite, dry weight (col.9, lines 20-23). But it is silent about the additive used in claims 7-11.
 US’721 discloses antifoams and/or deaerators are based on oil-in-water emulsions which contain, in the hydrophobic oil phase such as fatty alcohol, one compound effective as an antifoam and/or deaerator, nonionic emulsifiers components, the oil-in-water emulsions containing from 0.01 to 3% by weight of a water-soluble, amphiphilic copolymer having acid groups or of a water-soluble salt thereof as a stabilizer. The novel antifoams and/or deaerators contain from 0.01 to 3, preferably from 0.1 to 1, % by weight of an amphiphilic copolymer or of a water-soluble salt of such a copolymer. Further component of antifoam mixtures are hydrocarbons such as liquid paraffins (abstract; col.3, line 53 - col. 4, line 15; col. 4, line 35 - col.5, line 5; col.6, line 61 -col.7, line 2).
 Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use the defoamer set forth in the US’721, motivated by that fact that US4686253 discloses that defoamer is used and US’721 discloses that such defoamer has a long shelf life. 
US’721 discloses that all the compositions produced in the examples were subjected to the conventional tests utilized for determining the properties of joint compounds to determine whether they are suitable for such commercial use. Thus, it would have been obvious to one of ordinary skill in art to obtain the desired additional ingredients’ amount since it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4657594 (US’594), in view of US2801241 (US’241).
Regarding claims 13 and 20, US’594 discloses a composition set forth above. But it is silent about starch ether by using alkenes oxide such ethylene oxide as applicant set forth in claims 13 and 20.
However, US’241 discloses that starch ethers has been to reduce the cost of producing them to a level where they can compete with other starch products having less desirable properties for a particular application but being less costly in price(table 1; col. 1, lines 25-30; col. 2, lines 20-35).
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use the starch ether set forth in the US’241, motivated by that fact that US’594 discloses that starch is used and US’241 discloses that starch ethers has been to reduce the cost of producing them to a level where they can compete with other starch products having less desirable properties for a particular application but being less costly in price(table 1; col. 1, lines 25-30; col.2, lines 20-35).

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
The applicant argues that while DC-108 may contain methoxy and amino functionalities, the reference does not disclose that DC-108 possesses the polydimethylsiloxane functionality of the coating as claimed. DC-108 does not read on the coating compound as claimed, which is a polydimethylsiloxane, and the Examiner's basis for the rejection is flawed. The applicant argues that the Examiner's assertion of positional isomers or homologs as a basis for obviousness does not apply since DC-108 does not fall within the scope of the structural formula of the coating compound as claimed
The Examiner respectfully submits that DC-108 is modified polydimethylsiloxane. This can be evidenced by US5260400 (col. 11, lines 33-35), which discloses that DC -108 is an aminofunctional polydimethylsiloxane softener emulsion available from Dow Corning. Please note Struss describes Q2-7224 as silicone, which is polydimethylsiloxane has the formula (C2H60Si)n ( col. 7, lines 34-45). Furthermore, the Examiner’s positional isomers or homologs as a basis for obviousness stands since DC-108 is modified polydimethylsiloxane.
The applicant argues that 2) Struss' mixtures of coatings fail to teach or render obvious the single coating compound as claimed. The applicant argues that Claim 1, as amended, clearly and unambiguously articulates that the amphiphilic coating claimed is a single coating compound, that being an alkoxy-modified polydimethylsiloxane, wherein the polydimethylsiloxane has the formula (C2H60Si)n, wherein n is from 30 to 300, and wherein the polydimethylsiloxane is amino-alkyl substituted. Thus, the claimed amphiphilic coating differs from the coating of Struss in that it combines both the alkoxy modification and the aminoalkyl substitution into a single molecule, rather than being present in a mixture of two compounds, Q2-7724 and SILWETL-77, as disclosed in Struss. Nowhere in Struss is there any coating compound disclosed or suggested as claimed wherein the coating is an alkoxy-modified polydimethylsiloxane, wherein the polydimethylsiloxane has the formula (C2H60Si)n, wherein n is from 30 to 300, and wherein the polydimethylsiloxane is amino-alkyl substituted. 
The Examiner respectfully submits that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) Thus, the coating is not a single coating compound as applicant asserts. The alkoxy modified polydimethylsiloxane does not mean the alkoxy group is substituted into the polydimethylsiloxane. The claims are interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). The words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). “[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) (en banc). Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) (“In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.”). 
The applicant argues that 3) Struss focuses on hydrophobic coatings not amphiphilic coatings as claimed. Applicant disagrees and asserts that the claimed amphiphilic character of the coating used in the present invention does not necessarily follow from the structure in the prior art combination. The applicant argues that Struss relates to hydrophobic coatings to render the perlite "water-insensitive." This limitation is even recited in the claims of Struss. For example, claim 1 recites an "expanded perlite which has been treated with an amino-functional silicone compound to render it water- insensitive", and claim 3 recites an "expanded perlite which has been treated with an amino- functional silicone compound to render said perlite water-insensitive". Further, in column 2, lines 57 to 61, Struss specifically discloses that the coating compounds are hydrophobic. In contrast the perlite coating of claim 1 is an amphiphilic coating and has less hydrophobic character than the coatings in Struss. In summary, US 4,657,594 teaches nonpolar/hydrophobic perlite coatings, while the present invention uses amphiphilic perlite coatings. 
The Examiner respectfully submits that SILWET.RTM. L-77 is one of a group of surface active copolymers which are polyalkylene oxide modified polydimethylsiloxanes. Like most surface active materials, they contain discrete hydrophilic and hydrophobic segments. By varying the ratio and distribution of the segments, unique properties and performance are achieved which are not possible with conventional organic surfactants (col. 7, line 53 - col.8, line 17). Thus, Struss is not limited to hydrophobic coating only.Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). 
The applicant argues the 4) unexpected results. The applicant argues that  that the hydrophobic coating used in the Declaration is equivalent to the hydrophobic coatings of Struss. ("the test must be sufficient to permit a conclusion respecting the relative effectiveness of applicant's claimed compounds and the compounds of the closest prior art." In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984 (quoting In re Payne, 606 F.2d 303, 316, 203 USPQ 245, 256 (CCPA 1979)) (emphasis in original).). Applicant requests the Examiner reconsider the results as a closer comparison to the prior art than that of Struss. 
The applicant argues the unexpected result of the instant application. The Examiner respectfully submits that  the applicant must compare the instant application with the closest art (US4657594). Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, the content of the Sil-cell 35-34 and the content of Volite 200H (D 2101 1/2) are different. Furthermore, there is no content of the treated perlite in the claim 1, thus, the data present by the applicant is not commensurate in scope with the subject matter claimed. The applicant states that “Sil-cell 35-34" belongs to the hydrophobic type of surface treated perlites, however, no information is provided regarding the relationship  between the Sil-cell 35-34 and the amino-functional siloxane disclosed  by  the Struss.
The applicant argues that Dyllick and Hobbs add nothing to Struss that would overcome the above deficiencies and requests the rejections over Dyllick and Hobbs be withdrawn.
The Examiner respectfully submits that since the rejection based on Struss is proper, the rejections over Dyllick and Hobbs are maintained.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731